Dismissed and Memorandum Opinion filed February 5, 2004








Dismissed and Memorandum Opinion filed February 5,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01306-CV
____________
 
LAWRENCE P. MILES, JR.,
Appellant
 
V.
 
RICHARD B. WAGHALTER, D.D.S., Appellee
 

 
On Appeal from the County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No.
779,797
 

 
M E M O R A N D U M   O
P I N I O N
This is an attempted appeal from an order of non-suit signed
October 22, 2003.  Appellant filed a pro
se notice of appeal on November 3, 2003. 
The clerk=s record was filed on November 14, 2003.  No reporter=s record was taken in this case.  Accordingly, appellant=s brief was due on or before December
15, 2003.  To date, no brief has been
filed.
Moreover, the record reveals that the parties entered into a
settlement agreement and jointly requested the trial court to dismiss all
claims.  Therefore, the issues in this
appeal have been rendered moot and we are without jurisdiction to consider the
appeal.  




On January 20, 2004, notification was transmitted to all
parties of the Court=s intention to dismiss the appeal.  See Tex.
R. App. P. 42.3.  Appellant filed
no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 5, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman.